Citation Nr: 0407307	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  01-03 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a cataract of the left 
eye (claimed as residuals of a left eye injury). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1975 to 
August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The veteran appealed 
the denial of service connection for residuals of a left eye 
injury.  In September 2001, the Board remanded this claim to 
the RO for the purpose of scheduling a personal hearing 
before a Veterans' Law Judge via videoconference at the RO.  
The veteran failed to appear for a hearing scheduled in 
December 2001.  In July 2003, the Board again remanded this 
claim to the RO for the purpose of affording the veteran the 
due process of initial RO consideration of additional 
evidence added to the record.  The RO considered the 
additional evidence and argument, issued a supplemental 
statement of the case in August 2003, afforded the veteran's 
representative the opportunity to present additional written 
argument in support of the veteran's claim, and returned the 
claim to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for a cataract of the left eye (claimed as 
residuals of a left eye injury) has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
this claim, and obtained all relevant evidence identified by 
the appellant in order to assist in substantiating the claim 
for VA compensation benefits.

2.  The veteran sustained a left eye injury while on active 
duty; his separation examination of the eyes showed no 
residuals of that injury or other acquired left eye 
disability; post-service medical opinions are to the effect 
that he has no residuals of an in-service left eye injury; he 
currently has bilateral cataracts, and the preponderance of 
the evidence is against an etiological relationship between 
his left cataract and any incident of service, to include 
trauma. 

3.  The veteran's amblyopia and refractive error in the left 
eye are not disabilities for VA disability compensation 
purposes. 

CONCLUSION OF LAW

The veteran's cataract of the left eye was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment and, in the present case, 
compliance is required with the notice and duty to assist 
provisions contained therein.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for a cataract of the left eye (claimed as 
residuals of a left eye injury).  In an April 2001 letter, 
the RO informed the veteran of the evidence needed to 
substantiate the service connection claim.  The RO advised 
the veteran that VA would request any information or evidence 
the veteran wanted VA to obtain, and any medical evidence 
from his doctors about which he told VA, and requested the 
veteran to provide information regarding medical treatment; 
the RO sent VA Forms 21-4142 (Authorization and Consent to 
Release Information to VA) and a Medical History form for 
this purpose.  Thus, the veteran has been advised which 
portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App.at 183; Pelegrini, supra. 

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested VA 
treatment records, and in April 2003 afforded the veteran an 
eye examination.  The record contains a competent opinion 
addressing the contended nexus between a left eye cataract 
and service.  The medical evidence is sufficient to decide 
this appeal and there is no further duty to provide an 
examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further notice to the veteran or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, the original RO 
decision that is the subject of this appeal was entered in 
December 1999, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, as noted above, VCAA provisions were 
subsequently considered and complied with.  There is no 
indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

In the present case, regarding both issues on appeal, a 
substantially complete application was received in September 
1999.  Thereafter, in a rating decision dated in December 
1999, the claim was denied.  Only after that rating action 
was promulgated did the AOJ, in April 2001, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of "any additional information 
or evidence that you want us to try to get for you."  In a 
letter informing the veteran that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton, supra; see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his  
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II.  Service Connection for Cataract of the Left Eye

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

The veteran contends that his current left eye disorder, 
including a cataract, was caused by a left eye injury in 
service in 1976 when a piece of gravel hit his left eye while 
he was using a weed whacker to cut grass.  

After a review of all the lay and medical evidence of record, 
whether or not specifically cited, the Board finds that the 
veteran's currently diagnosed cataract of the left eye is not 
etiologically related to service, including to a left eye 
injury in April 1976 during service, and that the veteran has 
no residual disability from a left eye injury during service.  
The Board finds that the weight of the evidence demonstrates 
that during the veteran's service there was no combination of 
manifestations sufficient to identify a disability or disease 
entity of the left eye so as to establish chronicity of such 
claimed disorder during service.  38 C.F.R. 
§ 3.303(b).  Service medical records dated from 1975 to 1983 
reflect that in April 1976 the veteran sustained a left eye 
injury while cutting grass.  He sustained a corneal dent and 
scleral hemorrhage, which were treated with an ointment, 
antibiotic, and eye patch.  No complaints or follow-up 
treatment for the left eye are subsequently recorded in the 
service medical records for the several remaining years of 
the veteran's service until 1983, despite multiple specific 
entries for other disorders.  At the service separation 
examination in August 1983, aside from measures of visual 
acuity, the veteran's eyes were found upon clinical 
examination to be normal, including with ophthalmoscope 
examination, examination of the pupils, and examination for 
ocular motility.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
cataract of the left eye (claimed as residuals of a left eye 
injury).  38 C.F.R. § 3.303(b).  With regard to the 
continuity of post-service symptomatology, the evidence does 
not establish that the veteran experienced continuous 
symptomatology of left eye cataract in the post-service 
period.  Service medical records reflect that the veteran's 
eyes were clinically normal at the service separation 
examination in 1983.  VA treatment records reflect that, 
after service, the veteran was first treated for left eye 
complaints in July 1999, notably 16 years after service 
separation.  He was first diagnosed with cataracts 
bilaterally in August 1999.   

On the question of whether the veteran's currently diagnosed 
left eye cataract is etiologically related to service, the 
Board finds that the weight of the competent medical evidence 
demonstrates that the veteran's currently diagnosed left eye 
cataract is not etiologically related to service, including 
to a left eye injury in 1976 during service.  See 38 C.F.R. § 
3.303(d).  A July 1999 VA outpatient treatment entry reflects 
the examiner's finding that the left eye was "without any 
obvious sign of old trauma."  An August 1999 VA outpatient 
treatment entry reflects that the veteran reported the 
history of in-service left eye injury and slow worsening 
since then, the examiner conducted an examination of the 
eyes, and the resulting diagnosis was mild cataracts 
bilaterally.  (Emphasis added.)  The examiner concluded that 
the etiology of the veteran's "poor vision" of the left eye 
was of "unclear causes."  At an April 2003 VA eye 
examination, the examiner recorded the history of left eye 
injury in service in 1976 and conducted a clinical 
examination of both eyes.  The examiner concluded with the 
opinions that the veteran's current "left eye disability is 
not secondary to the 1976 eye injury"; it was highly likely 
that the decreased visual acuity in the left eye was 
secondary to anisometropic amblyopia; and that it did not 
appear that the 1976 ocular trauma led to additional left eye 
injury.  The examiner's reasons for the final opinion were 
that left eye visual acuity now was similar to visual acuity 
present prior to the injury, and there were now no defects in 
the visual fields that would correspond to a more serious 
injury than the one noted in service in 1976. 

There is otherwise no favorable medical etiology opinion of 
record that weighs in the veteran's favor on the question of 
whether his currently diagnosed left eye cataract is 
etiologically related to service, including to a left eye 
injury in 1976 during service.  While the veteran is 
competent to report and describe to a medical professional 
the in-service events surrounding a left eye injury, as well 
as symptoms he experiences at any time, it is the province of 
health care professionals to enter conclusions which require 
medical opinions, including a medical diagnosis of current 
disability and an opinion as to the relationship between a 
current disability and service.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 494-95. 

On the question of whether the veteran has any other 
currently diagnosed left eye disability (other than a 
cataract), the weight of the competent medical evidence 
demonstrates no other current left eye disability that is 
recognized for VA disability compensation purposes.  As 
previously noted, a VA examiner in July 1999 examined the 
veteran's left eye and specifically found no obvious sign of 
old trauma.  The VA examiner in April 2003 specifically 
concluded that there were now no defects in the visual fields 
that would correspond to the 1976 in-service left eye injury.  
There must be a diagnosed or identifiable underlying 
"disability" in order to establish a claim for service 
connection.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

On the question of medical evidence for a current disability, 
the Board finds that the veteran's amblyopia and loss of 
visual acuity in the left eye are not disabilities for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  The competent medical opinion evidence, including the 
VA examiner's opinions in April 2003, reflect that the 
veteran's decreased visual acuity in the left eye was 
secondary to anisometropic amblyopia (a refractive error) and 
that left eye visual acuity after the injury was similar to 
visual acuity present prior to the injury.  Amblyopia is a 
refractive error for which compensation may not be 
authorized.  See Hughes v. Derwinski, 3 Vet. App. 57 (1992).  

After weighing the evidence, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a cataract of the left eye, 
including as a residual of a left eye injury in service in 
1976.  For these reasons, the Board finds that service 
connection for the veteran's cataract of the left eye is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  The Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue on appeal; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 


ORDER

Service connection for a cataract of the left eye (claimed as 
residuals of a left eye injury) is denied. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



